IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL COLVIN,                          §
                                         §
       Defendant Below–                  §   No. 595, 2018
       Appellant,                        §
                                         §   Court Below–Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1612011886 (S)
                                         §
       Plaintiff Below–                  §
       Appellee.                         §
                                         §

                          Submitted: March 28, 2019
                          Decided:   April 8, 2019

                                      ORDER

      It appears to the Court that, on March 12, 2019, the Chief Deputy Clerk issued

a notice, sent by certified mail, directing the appellant, Michael Colvin, to show

cause why his appeal should not be dismissed for his failure to file his opening brief

and appendix. Colvin received the notice to show cause by March 18, 2019, but did

not respond to it, and has not filed an opening brief. Dismissal of the appeal is

therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice